DETAILED ACTION
This is in response to application filed on September 12th, 2019 in which claims 1-9 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, Fig. 1 in the reply filed on 6/2/21 is acknowledged.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/21.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/12/19 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1 Lines 3-4 “the surface of the fabric” is not illustrated
Claim 1 Lines 5-6 “the inside of the fabric” is not illustrated
Claim 1 Line 7 “double”-- it is unclear how this is illustrated
No new matter should be entered.

Specification
The abstract of the disclosure is objected to because of the following:
 Lines 7-9 need review for grammatical consistency; for example, review is needed whether it should read “Finally, the fabric is obtained with good resilience, low raveling property, good elasticity, high snagging level, and can be arbitrarily cut.”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
[0003] needs review whether it should read “Free cut fabrics 
It is not particularly clear whether applicant desires raveling property or does not desire raveling property, and therefore whether raveling property has been properly defined
 [0011] “raveling property refers to…coils are separated from each other” seems to be the definition
[0007] “low raveling property” seems to not desire raveling
[0011] “present invention…has the raveling property” seems to indicate that the invention has coils that are separated from each other and therefore is desired
[0011] “goal that the spandex is not raveled…is achieved” seems to indicate that raveling is not desired
It is not particularly clear whether applicant desires snagging or does not desire snagging
[0007] “high snagging level” seems to desire snagging
[0012] “the longer the extension line is, the worse the snagging level will be” seems contradictory; as best understood, if an “extension line” is longer, it seems the fabric will be more likely to snag (a higher snagging level); it is unclear how “higher snagging level” is “worse” but is desired
Examiner notes that specification uses the abbreviation “FDY” without defining the non-abbreviated name of the chemical material, such as in [0022] “chemical fiber FDY yarn”; “FDY” is also in [0051], [0063], [0075]; it is unclear whether FDY is an abbreviation for “chemical fiber yarn”
[0038] “kintted” should read “knitted”
[0039] “kintted” should read “knitted”
[0039] “invention,in” is missing a space
[0040] “kintted” should read “knitted”
[0040] “invention,in” is missing a space
Similarly as aforementioned, [0081] “the formed fabric has a poor snagging and the curling performance is not good” needs review, as it seems to disclose that the comparative example 1 has low snagging levels (which is unclear whether it is desired) and no curling (which seems desired, previously)
Appropriate correction is required.
Claim Objections
Claim(s) 1, 4 and 8 is/are objected to because of the following informalities: 
Claim 1 Line 3 needs review whether it should read “to form”
Claim 1 Line 5 needs review whether it should read “to form”
Claim 4 Line 1 “the temperature” should read “a temperature”
Claim 4 Line 2 “the humidity” should read “a humidity”
As best understood, Claim 8 Line 4 “a finished product” is not clearly structurally affiliated with “free-cut warp-knitted elastic fabric” of the preamble; examiner may suggest “wherein the drying results in a finished product, wherein the method further comprises finally subjecting the finished product to setting”; however, it is unclear how the product is “finished” if there are additional steps afterwards (such as setting)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-9 is/are rejected under U.S.C. 112(b).
Claim 1 recites the limitation "the surface" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Especially in light of Lines 5-6 “the inside of the fabric,” it is unclear whether this term is referring to a specific surface.
Claim 1 recites the limitation "the inside" in Lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, especially in light of the drawing objections, it is unclear whether this is referring to a side opposite “the surface” or is an “inner” surface between two surfaces.
The term “double” in Claim 1 Line 7 is unclear and therefore renders the claim indefinite.  Especially in light of the drawing objections, it is unclear how this term is to be interpreted.  Similar rejection applies for other instances of the term such as in Claim 5 Line 3.
The term “preferably” in Claim 2 Line 3 is unclear and therefore renders the claim indefinite.  It either is or is not.  It is unclear whether applicant is positively claiming the recitation.
The term “preferably” in Claim 3 Line 3 is unclear and therefore renders the claim indefinite.  It either is or is not.  It is unclear whether applicant is positively claiming the recitation.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya et al (USPN 70515560, herein Oya.
Regarding Claim 9, Oya teaches a fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1A-2; Col. 3 Lines 47-49 "Figs. 1A…basic knitted textures used for stretchable warp-knitted fabric"; Col. 3 Lines 50-52 "Fig. 2 shows...stretchable warp-knitted fabric…in which both a non-elastic yarn and an elastic yarn form closed loops")
produced by using the method according to claim 1 (this recitation being treated as a product-by-process limitation. Therefore, even if Oya’s processes results in different structural characteristics of the end product than other methods, it still would have been prima facie obvious at the time the invention was made to use the Oya’s methods as claimed since such a process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  See rejection of Claim 1 for specifics of Oya’s methods).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oya et al (USPN 70515560, herein Oya, in view of Regenstein (USPN 4411142).
Regarding Claim 1, Oya teaches a method for producing a free-cut warp-knitted elastic fabric (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); as such, for structure, see Figs. 1A-2; Col. 3 Lines 47-49 "Figs. 1A…basic knitted textures used for stretchable warp-knitted fabric"; Col. 3 Lines 50-52 "Fig. 2 shows...stretchable warp-knitted fabric…in which both a non-elastic yarn and an elastic yarn form closed loops"), 
which uses a first guide bar and a second guide bar of a tricot warp knitting machine for knitting (see Fig. 1A; Col. 5 Lines 43-45 "The stretchable warp-knitted fabric of the present invention can be knitted mainly by combining the knitted forms shown in Figs. 1A…using two guide bars"), comprising:
making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric by knitting via two needles in a 1x1 warp plain stitch loop mode (see Fig. 2; Col. 6 Lines 10-11 "non-elastic yarn 1"; Col. 5 Lines 42-43 "Figs. 1A…show basic knitted forms of a 1x1 single tricot", where combinations made by guide bar; Col. 2 Lines 47-49 "1x1 tricot texture (which also is called a single tricot or a single denbigh)"; wherein Fig. 1A shows two needle bars and therefore two needles; inasmuch as a form is knitted, a surface is formed), and
making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric by knitting with the aforementioned non-elastic yarn in the same direction via two needles in a 1x1 warp plain stitch loop mode (see Fig. 2, such as for same direction; Col. 6 Line 11 "an elastic yarn 2"; Col. 5 Lines 42-43 "Figs. 1A…show basic knitted forms of a 1x1 single tricot", where combinations made by guide bar; wherein Fig. 1A shows two needle bars and therefore two needles; inasmuch as a form is knitted different than the previous non-elastic yarn, it forms a surface, wherein such a surface is interpreted as being “inside” relative to the non-elastic yarn’s surface).

Oya does not explicitly teach that the elastic yarn is double, resulting in a knitted in a double warp plain stitch loop mode.

Regenstein teaches knitting double (Col. 2 Lines 34-36 "each guide of at least one of the guide bars is threaded two or more low denier spandex strands").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oya’s elastic yarn to be double as taught by Regenstein and therefore meet the limitation in order to have manufacturing advantages (Col. 4 Lines 22-35).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Oya thus teaches the elastic yarn knitted in a 1x1 double warp plain stitch loop mode.
Regarding Claim 2, modified Oya teaches all the claimed limitations as discussed above in Claim 1.
Oya further teaches wherein the non-elastic yarn comprises a chemical fiber straight yarn and/or a draw textured yarn (Col. 5 Line 65-Col. 6 Line 1 "as the non-elastic yarn, synthetic fibers such as nylon and polyester…can be used"); and
the non-elastic yarn has a fineness of 11-77 dtex (Col. 6 Lines 34-37 "in the case of using two elastic yarns, ...the fineness of a non-elastic yarn preferably is in a range of 22 to 44 dtex").
Regarding Claim 3, modified Oya teaches all the claimed limitations as discussed above in Claim 1.
Oya further teaches wherein the elastic yarn has a fineness of 22-88 dtex (Col. 6 Lines 34-36 "in the case of using two elastic yarns, the fineness thereof preferably is in a range of 44 to 88 dtex"); and
the elastic yarn comprises spandex (Col. 6 Lines 3-5 "polyurethane elastic yarn and a polyether/ester elastic yarn can be used", wherein it is known in the art that polyurethane yarn is spandex, see extrinsic evidence World Clothing NPL).
Regarding Claim 4, modified Oya teaches all the claimed limitations as discussed above in Claim 1.
Oya does not explicitly teach wherein the temperature of a knitting environment of the method is 20-30°C, and the humidity of the knitting environment of the method is 60-70 RH%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the temperature and humidity of the knitting environment and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, it is well known in the art to manufacture at such ranges.  See extrinsic evidence Fukuoka et al (USPN 8173558) for such ranges for knitting-related methods.
Regarding Claim 5, modified Oya teaches all the claimed limitations as discussed above in Claim 1.
Oya further teaches wherein the 1x1 warp plain stitch loop mode is a 1x1 closed warp plain stitch loop mode for the first guide bar (see Fig. 2),
and the 1x1 double warp plain stitch loop mode is a 1x1 closed double warp plain stitch loop mode for the second guide bar (see Fig. 2).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oya et al (USPN 70515560, herein Oya, in view of Regenstein (USPN 4411142), as applied to Claim(s) 1-5 above, further in view of Zhang (USPN 9347157) and Yoshida et al (US Publication 2019/0233990), herein Yoshida.
Regarding Claim 8, modified Oya teaches all the claimed limitations as discussed above in Claim 1.
Oya at least further suggests a dyeing and finishing process of the method (Col. 15 Lines 24-25 “setting the temperature of dyeing processing and adjusting the processing time”).

Oya does not explicitly teach wherein a dyeing and finishing process of the method comprises:
refining the knitted fabric,
and then dehydrating for the first time;
after dehydration, executing a presetting process,
and then performing dyeing treatment;
drying the dyed fabric,
and finally subjecting a finished product to setting.

Zhang teaches a dyeing and finishing process of the method (see Fig. 6; Col. 8 Line 19, 21-22 “Finishing Process of the Greige Fabric…after knitting…the greige fabric is finished in the processed illustrated…in Fig. 6”; Col. 8 Lines 34-35 “fabric …is processed…through…dyeing”) comprising:
refining the knitted fabric (Col. 8 Lines 23-25 "the greige fabric obtained from the knitting process is processed through wet processes of scouring (cleaning), is also called relaxation 51"),
and then dehydrating for the first time (Col. 8 Lines 25-26, 31-32 "the relaxed fabric is then…heat set…heat setting is often referred to as 'pre-setting'");
after dehydration, executing a presetting process (Col. 8 Lines 25-26 "the relaxed fabric is then applied to a tenter frame and heat set", wherein tentering is stretching, and application’s specification [0034] indicates this as presetting/setting),
and then performing dyeing treatment (Col. 8 Lines 34-35 "the fabric then is processed…through…path B: dyeing 54");
drying the dyed fabric (Col. 8 Lines 37-38 "after …dyeing 54, the fabric is dried and heat set 55 in a tenter-frame oven"),
and finally subjecting a finished product to setting (Col. 8 Lines 37-38 "after …dyeing 54, the fabric is dried and heat set 55 in a tenter-frame oven", wherein tentering is stretching, and application’s specification [0034] indicates this as presetting/setting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oya’s process with that of Zhang as a known method of providing an intended design choice and good feel among other advantages (Col. 1 Lines 14-15).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-5 and 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 5-8 of copending Application No. 16/691,603 in view of Oya et al (USPN 7051556), herein Oya, Takayama et al (USPN 10829877), herein Takayama.
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference(s) between ‘603 and the instant application are obvious from one another.  Specifically, for example, Claim 1 of the instant application recites “A method for producing a free-cut warp-knitted elastic fabric, which uses a first guide bar and a second guide bar of a tricot warp knitting machine for knitting, comprising: making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric by knitting via two needles” which is obvious in view of “A method for producing a free-cut warp-knitted elastic fabric…which uses a first guide bar and a second guide bar of a warp knitting machine for knitting, comprising: making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric by knitting via three needles” of Claim 1 in ‘603, in view of Takayama, where Figs. 3A and 3B show it is known in the art to expand two to three needles depending on the thickness desired, in view of Oya teaching the rest of the limitations (such as 1x1) for design choice (Col. 1 Lines 24-27).
Similarly, Claim 1 recites “making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric by knitting with the aforementioned non-elastic yarn in the same direction via two needles” which is obvious in view of “making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric by knitting with the aforementioned non-elastic yarn in the same direction via three needles” in Claim 1 of ‘603.
Claim 2 recites chemical fiber and a fineness range which are obvious in view of recitations in Claims 5 and 6 of ‘603.
Claim 3 recites fineness range and material which is obvious in view of recitations in Claim 7 of ‘603.
Claim 4 recites temperature and humidity of the knitting environment which is obvious for what is well known in the art (see aforementioned 103 rejection).
Claim 5 recites specifics of the stitches which is obvious in view of Oya (see aforementioned 103 rejection).
Claim 9 recites the fabric product which is obvious in view of recitations in Claim 8 of ‘603.
Claim(s) 8 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/691,603 in view of Oya et al (USPN 7051556), herein Oya, Takayama et al (USPN 10829877), herein Takayama, as applied to claim(s) 1-5 and 9 of the instant application above, further in view of Zhang (USPN 9347157) and Yoshida et al (US Publication 2019/0233990), herein Yoshida.
Claim 8 recites dyeing and finishing process which is obvious in view of Zhang and Yoshida (see aforementioned 103 rejection, with similar motivation).

Claim(s) 1-5 and 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3, 5, 6, 8 of copending Application No. 16/702,532 in view of Oya et al (USPN 7051556), herein Oya. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference(s) between ‘532 and the instant application are obvious from one another.  
Specifically, for example, Claim 1of the instant application recites “A method for producing a free-cut warp-knitted elastic fabric, which uses a first guide bar and a second guide bar of a tricot warp knitting machine for knitting, comprising: making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric by knitting…in a 1x1 warp plain stitch loop mode” which is obvious in view of “A method for knitting…warp-knitted elastic fabric, which uses a first guide bar and second guide bar of a warp knitting machine for knitting, comprising: making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric by knitting in a 1x1…warp plain stitch loop mode” in Claim 1 of ‘532, wherein Oya teaches the rest of the limitations such as for design choice (Col. 1 Lines 24-27).
Similarly, Claim 1 of the instant application recites “making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric by knitting with the aforementioned non-elastic yarn in the same direction…in… double warp plain stitch loop” which is obvious in view of “making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric knitting with the aforementioned non-elastic yarn in the same direction in…double warp plain stitch loop” in Claim 1 of ‘532.
Claim 1 also teaches two needle for non-elastic which is obvious in light of Claim 6 of ‘532.
Claim 2 teaches chemical yarn and fineness which is obvious in light of Claim 3 of ‘532.
Claim 3 teaches fineness and elastic which is obvious in light of Claim 5 of ‘532.
Claim 4 recites temperature and humidity of the knitting environment which is obvious for what is well known in the art (see aforementioned 103 rejection).
Claim 5 recites specifics of the stitches which is obvious in view of Oya (see aforementioned 103 rejection).
Claim 9 teaches a fabric which is obvious in light of Claim 8 of ‘532.

Claim(s) 8 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/691,603 in view of Oya et al (USPN 7051556), herein Oya, as applied to claim(s) 1-5 and 9 of the instant application above, further in view of Zhang (USPN 9347157) and Yoshida et al (US Publication 2019/0233990), herein Yoshida.
Claim 8 recites dyeing and finishing process which is obvious in view of Zhang and Yoshida (see aforementioned 103 rejection, with similar motivation).

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Geiwald et al (US Publication 2015/0068254), Cho (USPN 10982368), Rose et al (US Publication 2014/0041107), Ackroyd et al (USPN 8440119), Ishii (USPN 2003/0068949), Suzuki (USPN 10882973) directed to the dyeing and finishing process; Landgraf (USPN 3355911), Cheynet (USPN 4176530) directed to needles per guide bar; Yeung (US Publication 2015/0361603), Yeung (US Publication 2012/0297840), Oya (USPN 7631521), Oya (USPN 7395681) directed to elastomeric and non-elastomeric yarn knitted together; Lin (CN 202043638) directed to free-cut fabric; Gajjar (USPN 4688403), Pierelli (USPN 6745601), Brandl (EP 3702504) directed to double; Cohade et al (US Publication 2021/007305), Umera et al (US Publication 2018/0368586), Anand et al (USPN 7207962) directed to temperature and humidity of environment; Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732